Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is hereby entered into as of
May 12, 2020 by and between CASEY’S GENERAL STORES, INC., an Iowa corporation
(the “Company”), and STEVE BRAMLAGE (“Executive”) (each, a “Party”), to become
effective as of June 1, 2020 (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company wishes to appoint Executive as its Chief Financial Officer
pursuant to the terms and conditions hereof and, in order to induce Executive to
enter into this Agreement and to secure the benefits to accrue from his
performance hereunder, is willing to undertake the obligations assigned to it
herein; and
WHEREAS, Executive is willing to commence his employment with the Company under
the terms hereof and to enter into the Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties hereto agree as follows:
1.POSITION; REPORTING; RESPONSIBILITIES.
1.1    Executive shall serve as Chief Financial Officer of the Company during
the Term (as defined below). Executive shall at all times report directly to,
and be subject to the supervision, control and direction of, the Chief Executive
Officer of the Company (the “CEO”). Executive shall have the duties,
responsibilities and authorities commensurate with the position of chief
financial officer of a company of the size and scope of the Company and as
assigned to Executive from time to time by the CEO and not inconsistent with the
Bylaws of the Company. Executive’s principal office shall be the Company’s Store
Support Center in Ankeny, Iowa, subject to necessary travel on the Company’s
business.
1.2    During the Term, Executive shall devote his full time and attention and
give his best efforts and skills to furthering the business and interests of the
Company; provided, that, the foregoing shall not prevent Executive from
volunteering his time and efforts on behalf of charitable, civic and
professional organizations to the extent it does not interfere or conflict with
Executive’s responsibilities under this Agreement. In addition, Executive may
become a member of a board of another corporation or organization with the
express written approval of the Board.
2.    TERM. The term of employment under this Agreement shall commence as of the
Effective Date and shall continue until such time it is terminated by the
Company or Executive pursuant to Section 7, or as otherwise set forth in this
Agreement. The period during which Executive is employed pursuant to the terms
of this Agreement is referred to as the “Term”.
3.    COMPENSATION.
3.1    Base Salary. The Company shall pay Executive a base salary during the
Term at an annual rate of Six Hundred Seventy Five Thousand Dollars ($675,000)
(the “Base Salary”), less


 
 
 




--------------------------------------------------------------------------------




applicable deductions and tax withholdings, payable in accordance with the
standard payroll practices of the Company. During the Term, the Base Salary
shall be reviewed annually and may be increased by the Board of Directors (the
“Board”) at any time and from time to time as the Board may determine to be
appropriate, in its reasonable discretion.
3.2    Annual Bonus. Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) in respect of each fiscal year of the Company ending during the
Term, with a target bonus opportunity equal to Seventy-Five Percent (75%) of
Executive’s Base Salary earned by Executive in respect of such fiscal year and a
maximum bonus opportunity equal to Two Hundred Percent (200%) of such target
bonus opportunity, subject to the achievement of performance goals as determined
by the Compensation Committee of the Board (the “Compensation Committee”). All
Annual Bonuses payable to Executive shall be determined and paid as soon as
practicable following the end of the applicable fiscal year and in any event no
later than March 15th of the calendar year following the fiscal year for which
such bonus is earned and payable. During the Term, the Annual Bonus target
opportunity shall be reviewed annually and may be increased by the Board at any
time and from time to time as the Board may determine to be appropriate, in its
reasonable discretion.
3.3    Long-Term Incentive Awards.
(a)    Sign-On Award. Executive shall be granted under the Company’s 2018 Stock
Incentive Plan (the “2018 Plan”) (i) an award of restricted stock units (“RSUs”)
with a grant date value equal to One Million Dollars ($1,000,000) and (ii) an
award of performance-based restricted stock units (“PSUs”) with a target grant
date value equal to One Million Dollars ($1,000,000) (collectively, the “Sign-On
Award”). The RSUs shall be granted on or within five (5) business days after the
Effective Date, subject to Executive’s commencement of employment with the
Company on such date. The PSUs will be granted at the time annual PSUs are
granted to other senior executives in fiscal 2021. The RSUs shall vest over a
three-year period in equal installments on each of the first three anniversaries
of the grant date. The PSUs shall cliff vest between 0% and 200% of target,
subject to the achievement of applicable performance goals during the three (3)
fiscal years ending April 30, 2023, as determined by the Compensation Committee
in its reasonable discretion and not inconsistent with the annual PSU awards
granted to other senior executives of the Company in fiscal year 2021. The
Sign-On Award shall be subject to and governed in all respects by the terms of
the award agreements between Executive and the Company entered into with respect
to such Sign-On Award, which shall include the Company’s standard terms and
conditions currently applicable to such awards regarding termination of
employment; provided that such award agreements shall provide that (x) in the
event that Executive’s employment with the Company is terminated by the Company
without Cause or by Executive for Good Reason (each, as defined below) prior to
the applicable vesting date (other than within 24 months following a Change of
Control (as defined in the 2018 Plan)), subject to Executive satisfying the
Severance Condition (as defined below) pursuant to Section 7.5 and, in the case
of any unvested PSUs, to the Company’s achievement of the applicable performance
goals, the unvested portion of the Sign-On Award, if any, shall remain
outstanding and continue to vest in accordance with its original terms for a
period of 24 months following the date of such termination and (y) in the event
that Executive’s employment with the Company is terminated due to Executive’s
death or Disability (as defined below) during the Term, the unvested portion of
the Sign-On Award, if any, shall immediately vest in full, and the performance
goals applicable to any unvested PSUs shall be deemed satisfied at target or, in
the event that such termination occurs


 
2
 




--------------------------------------------------------------------------------




within twenty-four (24) months following a Change of Control, shall be
determined based on the Company’s actual performance immediately prior to such
Change of Control; provided, further, that such award agreements shall include
such other terms as the Company determines necessary to ensure that the Sign-On
Award complies with Section 409A of the Internal Revenue Code, including current
and future guidance and regulations interpreting such provisions (collectively,
“Code Section 409A”). In the event Executive’s employment is terminated due to
Executive’s death or Disability prior to the date the PSUs are granted,
Executive (or in the event of his death, his beneficiary or estate) shall be
paid an amount, in cash, equal to the target grant date value of the PSU set
forth in clause (ii) above.
(b)    Annual LTI Award. Subject to approval of the Board or the Compensation
Committee and Executive’s continued employment on the applicable grant date,
Executive shall be eligible to receive an annual equity award with a target
grant date value equal to One Hundred Seventy-Five Percent (175%) of Executive’s
Base Salary in respect of each fiscal year of the Company during the Term (the
“Annual LTI Award”). Annual LTI Awards shall generally be subject to terms and
conditions applicable to the Company’s other senior executives, and each Annual
LTI Award shall be subject to and governed in all respects by the terms of the
award agreement between Executive and the Company entered into with respect to
such award. Annual LTI Awards shall be made in accordance with the Company’s
normal annual grant cycle beginning in fiscal year 2021. During the Term, the
target Annual LTI Award shall be reviewed annually and may be increased by the
Board at any time and from time to time as the Board may determine to be
appropriate, in its reasonable discretion.
4.    EMPLOYEE BENEFITS.
4.1    Benefits. Except as set forth in Section 7.4 herein, during the Term and
subject to all eligibility requirements, and to the extent permitted by law,
Executive shall have the opportunity to participate in all incentive, savings,
retirement, welfare and other employee benefit plans, practices, policies and
programs generally available to the Company’s employees in accordance with the
provisions thereof as in effect from time to time, including, without
limitation, the annual incentive plans and bonus pools established by the
Compensation Committee; medical, prescription and dental insurance coverages;
group life and accidental death and travel accident insurance coverages;
holidays and vacations; 401(k) and deferred compensation plans and programs;
short-term and long-term disability plans; and other fringe benefits as may be
in effect from time to time.
4.2    Company Automobile. During the Term, the Company shall provide Executive
with a Company-owned automobile. Executive acknowledges that he shall be subject
to applicable federal and state income and other employment related taxes for
his personal use thereof.
4.3    Relocation. Executive shall be required to relocate to Des Moines, Iowa,
or the surrounding area, as soon as reasonably practicable following the
Effective Date. To minimize the disruption of Executive’s relocation to Iowa,
the Company shall reimburse Executive for up to an aggregate of Two Hundred
Thousand Dollars ($200,000) for (a) transaction costs actually incurred by
Executive in connection with the sale of Executive’s residence in Pennsylvania
and for reasonable and customary fees and expenses actually incurred by
Executive in connection with purchasing replacement residential real estate in
the Des Moines area, (b) the reasonable cost of relocating Executive’s household
possessions to Iowa, including the reasonable costs associated with packing,


 
3
 




--------------------------------------------------------------------------------




shipping and delivering furniture and other household goods and shipping and
delivering up to two automobiles, in each case, from Pennsylvania to Iowa, and
(c) the cost of up to four roundtrip tickets between Pennsylvania and Iowa and
other customary expenses related to such travel (such amounts, collectively, the
“Relocation Payment”), in each case, which reimbursement shall be made as
promptly as practicable but in no event later than July 31, 2021, subject to
Executive’s presentation of invoices and such other information as the Company
shall reasonably require. In addition, the Company shall provide Executive with
a monthly stipend of Five Thousand Dollars ($5,000) (and not to exceed Thirty
Thousand Dollars ($30,000) in the aggregate) for the period from the Effective
Date through the earlier of the sale of Executive’s residence in Pennsylvania
and December 31, 2020. In the event that Executive terminates his employment
other than for Good Reason or the Company terminates Executive’s employment for
Cause, in each case, on or prior to the first anniversary of the Effective Date,
Executive shall be required to reimburse the Company for the Relocation Payment
within ninety (90) days following such termination.
5.    LIFE INSURANCE BENEFITS. During the Term and subject to all eligibility
requirements, and to the extent permitted by law, Executive shall have the
opportunity to participate in the Company’s group life-insurance plan, in
accordance with the provisions thereof as in effect from time to time, which
provides coverage of up to one-times of Executive’s base salary.
6.    EXPENSE REIMBURSEMENTS. During the Term, Executive shall be entitled to
receive prompt reimbursement from the Company for all reasonable, out-of-pocket
expenses incurred by his (in accordance with policies and procedures established
by the Company), in connection with his performing services hereunder, provided
Executive properly accounts therefor.
7.    TERMINATION OF EMPLOYMENT.
7.1    Death. In the event of the death of Executive during the Term of this
Agreement (other than within twenty-four (24) months following a Change of
Control), this Agreement shall terminate and all obligations of the Company to
Executive shall cease as of the date of death, with the exception of (a) all
rights to advancement and indemnification in respect of Executive’s service as a
director or officer of the Company or any of its subsidiaries, which shall
continue without regard to the termination of this Agreement or Executive’s
employment with the Company, and (b) those obligations accrued or earned and
vested (if applicable) by Executive as of the date of death, including for this
purpose Executive’s full Base Salary through the date of Executive’s termination
at the rate then in effect, plus any compensation previously deferred by
Executive (together with any accrued interest thereon) and not yet paid by the
Company, any accrued vacation pay not yet paid by the Company, and any
reimbursements to which Executive is entitled pursuant to Section 4.3 or 6
(those obligations described in this clause (b), together, the “Accrued
Obligations”), all of which shall be paid to Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) calendar days following
the date of Executive’s death. All rights and benefits of Executive under any
stock option, restricted stock, and/or restricted stock units award agreements,
or arising under the benefit plans and programs of the Company in which
Executive is then a participant, or which are otherwise available to surviving
family members of Company employees (collectively, “Benefit Plans and
Agreements”), shall be provided as determined in accordance with the terms and
provisions of such agreements, plans and programs; provided that the Sign-On
Award shall be treated in accordance with the provisions of Section 3.3(a).


 
4
 




--------------------------------------------------------------------------------




7.2    Disability. In the event of Executive’s Disability (as defined below),
the Company may give Executive written notice that this Agreement shall
terminate effective on the 30th calendar day following the date of such notice
due to Executive’s Disability. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Executive; provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to full-time performance of Executive’s
duties. In such event, (a) all obligations of the Company to Executive shall
cease on the date specified in the notice, other than the payment of the Accrued
Obligations, which shall be paid to Executive in a lump-sum cash payment within
thirty (30) calendar days following the date of such termination, and all rights
to advancement and indemnification in respect of Executive’s service as an
officer of the Company or any of its subsidiaries, which shall continue without
regard to the termination of this Agreement or Executive’s employment with the
Company, and (b) Executive shall thereafter be entitled to receive disability
and other benefits payable under the Company’s long-term disability insurance
coverage. All rights and benefits of Executive under any Benefit Plans and
Agreements, or which are otherwise available to disabled employees and/or their
family members, shall be provided as determined in accordance with the terms and
provisions of such agreements, plans and programs; provided that the Sign-On
Award shall be treated in accordance with the provisions of Section 3.3(a). For
purposes of this Agreement, “Disability” means (i) permanent and total
disability as determined under the Company’s long-term disability plan
applicable to Executive or (ii) if there is no such plan applicable to
Executive, a disability which, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers; provided, however, that if any amounts payable
under this Agreement constitute deferred compensation (within the meaning of
Code Section 409A), and payment of such amount is intended to be triggered
pursuant to Code Section 409A(a)(ii) by Executive’s disability, such term shall
mean that Executive is considered “disabled” within the meaning of Code
Section 409A.
7.3    By Company For Cause. The Company may terminate Executive’s employment,
remove him as an officer of the Company and terminate this Agreement at any time
for “Cause” (as defined below). In the event of such termination for Cause, all
obligations of the Company to Executive shall cease, other than (i) the payment
of the Accrued Obligations through the date of such termination for Cause, which
shall be paid to Executive in a lump-sum cash payment within thirty (30)
calendar days following the date of such termination, and (ii) all rights to
advancement and indemnification in respect of Executive’s service as an officer
of the Company or any of its subsidiaries, which shall continue without regard
to the termination of this Agreement or Executive’s employment with the Company.
Any rights and benefits Executive may have under any Benefit Plans and
Agreements shall be determined in accordance with the terms and provisions of
such agreements, plans and programs. The term “Cause” shall mean (a) Executive’s
willful misconduct in the performance of Executive’s duties, including but not
limited to violation of any Company policy, this Agreement or any other
agreement between Executive and the Company or its subsidiaries, including the
restrictive covenants to which Executive is subject under Section 8 hereof;
(b) embezzlement, fraud or dishonesty by Executive; (c) commission by Executive
of a felony; or (d) other personal or professional conduct that can reasonably
be expected to bring public embarrassment or disgrace to the Company or its
subsidiaries.
7.4    By Company Without Cause or by Executive for Good Reason (Other Than
Within Twenty-Four (24) Months Following a Change of Control). The severance
benefits to which


 
5
 




--------------------------------------------------------------------------------




Executive is entitled under this Section 7.4 shall be in lieu of severance
benefits under any severance plan of the Company, as may be in place from time
to time, in which Executive is otherwise eligible to participate during the
Term.
(a)    Without Cause. The other provisions of this Agreement notwithstanding,
the Company may terminate Executive’s employment, remove him as an officer and
terminate this Agreement at any time for whatever reason it deems appropriate,
without Cause and with or without prior notice. In the event of such a
termination, all rights and benefits of Executive under any Benefit Plans and
Agreements shall be determined in accordance with the provisions of such
agreements, plans and programs; provided that the Sign-On Award shall be treated
in accordance with the provisions of Section 3.3(a). Furthermore, in the event
of any termination of Executive’s employment by the Company without Cause during
the Term (other than within twenty-four (24) months following a Change of
Control), subject, in the cases of clauses (ii) and (iii) of this
Section 7.4(a), to Executive satisfying the Severance Condition (as defined
below) pursuant to Section 7.5, Executive shall be entitled to:
(i)    any Accrued Obligations through the date of such termination, which shall
be paid to Executive in a lump-sum cash payment within thirty (30) calendar days
following the date of such termination, and all rights to advancement and
indemnification in respect of Executive’s service as an officer of the Company
or any of its subsidiaries, which shall continue without regard to the
termination of this Agreement or Executive’s employment with the Company;
(ii)    severance pay equal to eighteen (18) months’ Base Salary, which shall be
payable to Executive through Casey’s standard payroll in equal installments over
eighteen (18) months following the date of such termination, with the first
installment commencing no more than thirty (30) days after satisfaction of the
Release Period (such amounts, the “Severance Pay”);
(iii)    an amount equal to the monthly COBRA premium Executive would be
required to pay to continue group health coverage as in effect on the date of
such termination for Executive and his eligible covered dependents for a period
of eighteen (18) months following the date of such termination (such amounts,
the “Benefits Continuation Payments”), payable on the same schedule as the
Severance Pay; and
(iv)    Any installments under clauses (ii) and (iii) that would otherwise have
been paid prior to satisfaction of the Release Period shall be accumulated and
paid in a lump sum on the first payroll date following satisfaction of such
condition, provided that, to the extent necessary to comply with Section 409A of
the Code, if the Release Period spans two calendar years, payments shall
commence in the second calendar year.
(b)    For Good Reason. Executive may terminate his employment at any time
during the Term for Good Reason (as defined below), subject to the terms of this
Section 7.4(b). In the event of any termination of Executive’s employment by
Executive for Good Reason during the Term pursuant to this Section 7.4(b) (other
than within twenty-four (24) months following a Change of Control), Executive
shall receive all payments and benefits described in Section 7.4(a), and
Executive shall be subject to all obligations and conditions set forth in
Section 7.4(a) in respect


 
6
 




--------------------------------------------------------------------------------




of a Good Reason termination by Executive, including, without limitation, in
respect of Executive satisfying the Severance Condition pursuant to Section 7.5.
The term “Good Reason” shall mean any of the following actions taken by the
Company without Executive’s consent: (i) a material diminution of Executive’s
position, authority, duties or responsibility; (ii) a material reduction of
Executive’s total target direct compensation (including base salary and
long-term target incentive compensation opportunity); or (iii) requiring that
Executive relocate Executive’s primary workplace more than fifty (50) miles from
the workplace in effect on the Effective Date; provided, however, that the
occurrence of any of the events described in clauses (i) through (iii) above
shall not constitute Good Reason unless (x) Executive provides the Company with
written notice within sixty (60) calendar days after the initial occurrence of
any of such event that Executive believes that such event constitutes Good
Reason; (y) the Company thereafter fails to cure any such event within thirty
(30) calendar days after receipt of such notice; and (z) Executive’s date of
termination as a result of such event occurs within thirty (30) calendar days
after the expiration of the cure period.
7.5    Conditions for Severance Pay and Benefits Continuation Payments.
Executive agrees that the treatment of the Sign-On Award upon termination
without Cause or for Good Reason under Section 3.3(a) and his entitlement to the
Severance Pay and Benefits Continuation Payments under Section 7.4 shall be
contingent upon (a) Executive executing a general release of any claims related
to his employment and termination hereunder, with such release to be
substantially in the form attached hereto as Exhibit A, subject to updates
required by applicable law, and such release becoming effective and irrevocable
no later than the sixtieth (60th) calendar date after Executive’s date of
termination from the Company (or such longer period as may be required by
applicable law) (the “Release Period”) and (b) Executive strictly complying with
the terms of this Agreement and any other written agreements between the Company
and Executive, including without limitation Executive’s compliance with the
obligations under Section 8 below that survive the termination Executive’s
employment (collectively, the “Severance Condition”). Executive further agrees
the treatment of the Sign-On Award under Section 3.3(a), Severance Pay and
Benefits Continuation Payments shall be full and adequate compensation to
Executive for all damages Executive may suffer as a result of the termination of
his employment without Cause or for Good Reason.
7.6    Change of Control. In the event of a “Change of Control” of the Company,
as such term is defined in the 2018 Plan, Executive shall thereupon become
entitled to all of the rights, payments and benefits set forth in the Change of
Control Agreement that is attached hereto as Exhibit B (the “Change of Control
Agreement”), and this Agreement shall automatically terminate, and the Company
shall have no further obligation to Executive under this Agreement; provided,
however, that (a) the provisions of Section 3.3(a) in respect of the Sign-On
Award that are applicable following a Change of Control shall remain applicable,
(b) Section 8 hereof shall continue in effect and be binding on the Company and
Executive following any “Change of Control”, and (c) all rights to advancement
and indemnification in respect of Executive’s service as an officer of the
Company or any of its subsidiaries shall continue in effect following any
“Change of Control”.
7.7    Voluntary Termination. Executive may terminate his employment of his own
volition and without Good Reason at any time upon thirty (30) calendar days’
prior written notice to the Company, unless waived in writing by the Company.
Such termination shall constitute a voluntary termination, and in such event the
Company’s only obligation to Executive shall be to pay all


 
7
 




--------------------------------------------------------------------------------




Accrued Obligations to Executive through the date of such termination in a
lump-sum cash payment within thirty (30) calendar days following the date of
such termination, and all rights to advancement and indemnification in respect
of Executive’s service as an officer of the Company or any of its subsidiaries,
which shall continue without regard to the termination of this Agreement or
Executive’s employment with the Company. All rights and benefits Executive may
have under any Benefit Plans and Agreements shall be determined in accordance
with the terms and provisions of such agreements, plans and programs.
7.8    Survival following Termination. Executive acknowledges and agrees that
the obligations of Executive set forth under Section 8 herein shall remain in
full force and effect following termination of this Agreement and Executive’s
termination of employment for any reason (other than in the event of Executive’s
death).
8.    COVENANTS OF EXECUTIVE.
8.1    Executive shall promptly disclose to the Company and assign to the
Company his entire right, title, and interest in any invention, idea, or work,
whether patentable or not or copyrightable or not, which is conceived or made
solely or jointly by him while employed by the Company and which relates in any
manner to the actual or reasonably anticipated business, research, or other
activities of the Company or which is suggested by or results from any task
assigned to or performed by Executive on behalf of the Company. Executive
further agrees that he promptly shall disclose to the Company any and all
inventions, ideas, or works covered by this paragraph, and that he, if
requested, shall promptly execute a specific assignment of title to the Company
for such inventions, ideas, or works, and that he shall take all reasonable
actions necessary to enable the Company to secure patent, copyright or other
protection in the United States and in foreign countries. If the Company is
unable because of Executive’s mental or physical incapacity to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations covering inventions
and original works of authorship belonging to the Company hereunder, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney in fact, to act for and
in his behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by him. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from any such application for
letters patent or copyright registrations belonging to the Company hereunder.
8.2    As used in this Agreement, the term “Confidential Information” includes
so much of the Company’s information, knowledge, inventions, discoveries, ideas,
research, methods, practices, processes, systems, formulae, designs, concepts,
products, projects, improvements and developments that have unique and special
value to the Company, and that are not generally known to the public or its
competitors. The term shall include but not be limited to (a) trade secrets, as
defined by law; (b) information relating to possible store locations or
acquisitions, current or possible new products or services to be offered for
sale in the Company’s stores, operating methods or procedures used in the
business of the Company, in each case, that are not generally known to the
public, other than as a result of Executive’s breach of this Agreement;
(c) financial condition, profits,


 
8
 




--------------------------------------------------------------------------------




and indebtedness of the Company; (d) people and entities with whom the Company
has existing or prospective business and employment relationships and
information the Company has or may receive regarding those relationships, in
each case, that are not generally known to the public, other than as a result of
Executive’s breach of this Agreement; (e) information the Company has received
from others that carries an obligation to treat it as confidential or
proprietary; and (f) other matters or details not otherwise publicly disclosed,
including disclosures in the Company’s filings with the U.S. Securities and
Exchange Commission (“SEC”) whether in the form of memoranda, reports, computer
software and data banks, customer lists, employee lists, books, records,
financial statements, manuals, papers, contracts or strategic plans.
8.3    Executive acknowledges that the Company competes with other organizations
that are or could be located in any of the states in which the Company does
business. Executive further acknowledges that in the course of the Company’s
business, it has amassed a significant body of Confidential Information, which
has been acquired over a number of years and at great expense, to which
Executive will be provided access in order to perform his duties at the Company,
and that Executive will add to the Confidential Information during the course of
his employment. Executive further acknowledges that the Confidential Information
is and shall remain the sole and exclusive property of the Company, and that the
Company has proprietary interests in maintaining the secrecy of its Confidential
Information. Executive further acknowledges that as a result of the services to
be rendered to the Company hereunder, Executive will be brought into close
contact with Confidential Information of the Company, its subsidiaries and
affiliates that is not readily available to the public.
8.4    Executive shall hold in a fiduciary capacity for the benefit of the
Company all Confidential Information of the Company or any of its subsidiaries,
and their respective businesses, which shall have been obtained by Executive
during Executive’s employment by the Company or any of its subsidiaries and
which shall not be or become public knowledge (other than by acts by Executive
or her representatives in violation of this Agreement). Specifically, during his
employment, Executive shall exercise the utmost care to safeguard the
Confidential Information and, except as required or appropriate in the proper
performance of his duties to the Company, shall only Disclose (as defined below)
the Confidential Information as directed or permitted by the Company and in
order to further the Company’s best interests, as required to comply with a
validly issued court order or administrative subpoena. Except as required for
the proper performance of his duties, Executive shall not copy any documents,
data, tapes, or other media containing the Confidential Information or remove
any of the Confidential Information. During his employment, Executive shall,
upon the request of the Company, immediately return any and all of the
Confidential Information in Executive’s possession, custody, or control. For
purposes of this provision, “Disclose” shall mean to directly or indirectly
divulge, convey, reproduce, summarize, reformat, show, discuss, use, or tangibly
possess in verbal, written, or electronic form, the Confidential Information.
8.5    Upon termination of the employment relationship between Executive and the
Company, regardless of the reason, Executive shall immediately return to the
Company any and all Confidential Information within Executive’s possession,
custody, or control. In addition, Executive shall immediately return to the
Company all Company-owned property, including but not limited to keys,
passwords, passcards, identification cards, credit cards, vehicles, computers,
printers,


 
9
 




--------------------------------------------------------------------------------




pagers, smart phones and PDAs. In addition, upon termination of the employment
relationship between Executive and the Company, regardless of the reason,
without the prior written consent of the Company, Executive shall not ever
Disclose any Confidential Information other than to those designated by the
Company, or except as may be required to comply with a validly issued court
order or administrative subpoena or as contemplated under Section 8.8 below.
8.6    Executive acknowledges that part of the information included in
Confidential Information in this Section 8 includes information regarding the
Company’s personnel (including, without limitation, information about salaries,
duties, qualifications, performance levels, and terms of compensation of other
employees), customers and suppliers. Executive agrees that during the time
Executive is employed by the Company and for a period of eighteen (18) months
following the date of the termination of Executive’s employment relationship
with the Company, regardless of the reason for the termination, Executive shall
not directly or indirectly (such as by providing information or assistance to
any other person or entity) (i) encourage any person who was an employee of the
Company during the time Executive was employed by the Company to leave the
employ of the Company, or (ii) interfere with, disrupt or attempt to disrupt,
any existing relationship, contractual or otherwise, between the Company, its
subsidiaries or affiliated entities, and any customer, client, supplier or agent
of the Company.
8.7    Executive agrees that during the time Executive is employed by the
Company and for a period of eighteen (18) months following the date of
termination of the employment relationship between Executive and the Company,
regardless of the reason for the termination, Executive shall not, directly or
indirectly, own, manage, operate, control be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, that is a competitor of the Company without the prior
written consent of the Company, which may be granted or withheld by the Company
in its sole and absolute discretion. Notwithstanding the foregoing, nothing
herein shall prohibit Executive from owning not more than 2% of the equity
securities of a publicly traded corporation engaged in a business that is a
competitor of the Company or any of its subsidiaries, so long as the Executive
(a) has no active participation in the business of such corporation, and (b) is
not a controlling person of, or a member of a group which controls, such
publicly traded corporation. For purposes of this Section 8.7, the word
“competitor” means any person or entity engaged, directly or indirectly through
a subsidiary or affiliate, in the business of operating retail “convenience
stores”; gasoline stations, travel plazas or other vehicle fuel outlets; or
“quick serve” pizza restaurants or other “fast food” pizza outlets, in each
case, in two or more states, at least one of which is a state in which the
Company has operations or that Executive knows is a state in which the Company
is actively considering the establishment of operations.
8.8    (a) This Agreement is not intended to limit or restrict, and shall not be
interpreted in any manner that limits or restricts, Executive from exercising
any legally protected whistleblower rights (including pursuant to Section 21F of
the Securities Exchange Act of 1934 (“Section 21F”)) or receiving an award for
information provided to any government agency under any legally protected
whistleblower rights. Notwithstanding anything in this Agreement to the
contrary, nothing in or about this Agreement prohibits Executive from:
(i) filing and, as provided for under Section 21F, maintaining the
confidentiality of a claim with the SEC; (ii) providing Confidential Information
to the SEC, or providing the SEC with information that would otherwise violate
this


 
10
 




--------------------------------------------------------------------------------




Section 8, to the extent permitted by Section 21F; (iii) cooperating,
participating or assisting in an SEC investigation or proceeding without
notifying the Company; or (iv) receiving a monetary award as set forth in
Section 21F.
(a)    Executive acknowledges that Executive has been notified that under the
Defend Trade Secrets Act: (i) no individual will be held criminally or civilly
liable under federal or state trade secret law for disclosure of a trade secret
(as defined in the Economic Espionage Act) that is: (x) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law, or (y) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (ii) an individual who pursues a lawsuit for retaliation
by an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order
8.9    Upon termination of the employment relationship between Executive and the
Company, regardless of the reason, Executive shall cooperate with and respond to
the Company’s reasonable requests for information or follow-up assistance
pertaining to work Executive performed on behalf of the Company or its
subsidiaries or other matters in which Executive was involved or of which he was
otherwise aware, including any investigation, administrative proceeding or
litigation relating to any matter that occurred prior to the date of his
termination of employment from the Company. Executive’s cooperation shall
include but not be limited to making himself available for interviews or
testimony if reasonably requested by the Company’s legal department. The Company
shall reimburse Executive for any reasonable expenses incurred by Executive in
connection with such requests or assistance if supported by required
documentation, and shall use commercially reasonable efforts to ensure that any
such requested interviews or testimony do not interfere with Executive’s
subsequent employment. No payment made to Executive hereunder is intended to be
or shall be interpreted as a payment for particular testimony or assistance with
respect to the legal matters specified above or any other matter. Executive
understands that he is to provide his good faith assistance and agrees to
provide truthful responses to any requests for information or testimony.
8.10    Upon termination of the employment relationship between Executive and
the Company, regardless of the reason, Executive agrees that he shall not
knowingly encourage, counsel, or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party, other than a law enforcement or
authorized regulatory agency of the United States Government or any state or
local government, against the Company or its subsidiaries. Executive agrees
that, in the event he is subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to Executive’s employment by
the Company or its subsidiaries, to the extent reasonably practicable and
subject to all applicable legal requirements, Executive shall give prompt notice
of such request to the Company pursuant to Section 14 and will make no
disclosure until the Company and/or its subsidiaries have had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure. Executive shall notify any such person or entity of Executive’s
obligations with respect to c


 
11
 




--------------------------------------------------------------------------------




onfidentiality under this Agreement, and any other applicable agreements, and
Executive shall continue to honor such obligations in the course of responding
to law enforcement or regulatory agency inquiries, as lawfully permitted and
subject to the foregoing.
8.11    Executive agrees that the remedy at law for any breach or threatened
breach of any covenant contained in this Section 8 may be inadequate and that
the Company, in addition to such other remedies as may be available to it, in
law or in equity, shall be entitled to injunctive relief without bond or other
security.
8.12    In addition to any other remedies that may be available to it under this
Agreement, in the event of any breach by Executive of this Section 8, Executive
shall forfeit without payment therefor all outstanding equity awards held by
Executive, including any outstanding awards granted pursuant to Section 3.3
hereof, and any unpaid portion of the Severance Pay and Benefits Continuation
Payments.
8.13    Although the obligations and restrictions contained in this Section 8
are considered by the Parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, the obligations
and restrictions contained in this Section 8 shall be enforced to the maximum
extent permitted by law, and the Parties consent and agree that such scope or
wording may be accordingly judicially modified in any proceeding brought to
enforce such restrictions.
8.14    Notwithstanding that Executive’s employment hereunder may be terminated
as provided in Section 7 above, this Agreement shall continue in full force and
effect insofar as is necessary to enforce the covenants and agreements of the
Company and the Executive, including Executive’s obligations contained in this
Section 8. In addition, for purposes of this Section 8, the Company shall mean
the Company and its subsidiaries.
8.15    Executive acknowledges and agrees that Executive is subject to the
policies and procedures of the Company, as in effect from time to time,
including the Code of Business Conduct and Ethics, the Company’s stock ownership
policy and the Company’s clawback policy related to incentive compensation.
9.    SUCCESSORS AND ASSIGNS.
9.1    Assignment by the Company. This Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.
9.2    Assignment by Executive. Executive may not assign this Agreement or any
part thereof; provided, however, that nothing herein shall preclude one or more
beneficiaries of Executive from receiving any amount that may be payable
following the occurrence of his legal incompetency or his death and shall not
preclude the legal representative of his estate from receiving such amount or
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in


 
12
 




--------------------------------------------------------------------------------




the case of intestacy, to the person or persons entitled thereto under the laws
of the intestacy applicable to his estate.
10.    GOVERNING LAW; JURISDICTION. This Agreement and any disputes arising
hereunder or related hereto shall be governed by, and for all purposes shall be
construed in accordance with, the laws of the State of Iowa, without regard to
the principles or rules of conflict of laws thereof. Unless the Parties agree
otherwise, any legal action, suit or proceeding against either Party arising out
of or in connection with this Agreement or disputes relating hereto shall be
brought exclusively in the United States District Court for the Southern
District of Iowa or, if such court does not have subject matter jurisdiction,
the state courts of Iowa located in Des Moines, Iowa. The Parties hereby consent
and agree to submit to the jurisdiction of the State of Iowa for purposes of
enforcing this Agreement.
11.    SECTION 409A. This Agreement is intended to satisfy, or be exempt from,
the requirements of Code Section 409A and should be interpreted accordingly. For
purposes of Code Section 409A, any installment payments provided under this
Agreement shall each be treated as a separate payment. Notwithstanding anything
to the contrary in this Agreement, if any amount payable pursuant to this
Agreement constitutes a deferral of compensation subject to Code Section 409A,
and if such amount is payable as a result of Executive’s “separation from
service” at such time as Executive is a “specified employee” (within the meaning
of those terms as defined in Code Section 409A), then no payment shall be made,
except as permitted under Code Section 409A, prior to the first business day
after the date that is six (6) months after Executive’s separation from service.
To the extent necessary to comply with Code Section 409A, if the Release Period
spans two (2) calendar years, payment of the Severance Pay described in
Section 7.4 hereof shall be made in the second calendar year, and payment of the
Benefits Continuation Payments described in Section 7.4 shall commence in the
second calendar year. Except for any tax amounts withheld by the Company from
the payments or other consideration hereunder and any employment taxes required
to be paid by the Company, Executive shall be responsible for payment of any and
all taxes owed in connection with the consideration provided for in this
Agreement. To the extent required to avoid any accelerated taxation or penalties
under Code Section 409A, amounts reimbursable to Executive under this Agreement
shall be paid on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursements
(and in-kind benefits provided) during any one year may not affect amounts
reimbursable or provided in any subsequent year. Executive shall be solely
responsible for the payment of any taxes and penalties incurred under Code
Section 409A.
12.    ENTIRE AGREEMENT. This Agreement and those plans and agreements
referenced herein, including the Change of Control Agreement, contain all the
understandings and representations between the Parties hereto pertaining to the
subject of the employment of Executive by the Company and supersede all
undertakings, term sheets and agreements, whether oral or in writing, if any
there be, previously entered into by them with respect thereto.
13.    AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing, signed by Executive and by a duly authorized officer of the Company and
approved in advance by the Board. Except as otherwise specifically provided in
this Agreement, no waiver by either Party


 
13
 




--------------------------------------------------------------------------------




hereto of any breach by the other Party of any condition or provision of the
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.
14.    NOTICES. Any notice to be given hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or sent by overnight
mail, such as Federal Express, addressed to the Party concerned at the address
indicated below or to such other address as such Party may subsequently give
notice of hereunder in writing:
If to Company:
Casey’s General Stores, Inc.
One Convenience Boulevard
Ankeny, Iowa 50021
Attn: General Counsel
If to Executive:
Steve Bramlage
(at Executive’s primary address on the books and records of the Company from
time to time)
15.    SEVERABILITY. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
16.    WITHHOLDING. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to Executive or his beneficiaries,
including his estate, shall be subject to withholding and deductions as the
Company may reasonably determine it should withhold or deduct pursuant to any
applicable law or regulation. In lieu of withholding or deducting, such amounts,
in whole or in part, the Company may, in its sole discretion, accept other
provision for payment as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold such taxes have been satisfied.
17.    SURVIVORSHIP. The respective rights and obligations of the Parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
18.    HEADINGS. Headings of the sections of this Agreement are intended solely
for convenience and no provision of this Agreement is to be construed by
reference to the title of any section.
19.    COUNTERPARTS. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile


 
14
 




--------------------------------------------------------------------------------




transmission or electronic means (including by “pdf”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
20.    KNOWLEDGE AND REPRESENTATION. Executive acknowledges that the terms of
this Agreement have been fully explained to him, that Executive understands the
nature and extent of the rights and obligations provided under this Agreement,
and that Executive has had the opportunity and sought such legal counsel in the
negotiation and preparation of this Agreement as he has determined to be
appropriate.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
STEVE BRAMLAGE 


/s/ Steve Bramlage   
CASEY’S GENERAL STORES, INC. 

 
By: /s/ Darren M. Rebelez    
   Name: Darren M. Rebelez 
   Title: President and CEO







 
15
 




--------------------------------------------------------------------------------





Exhibit A to Employment Agreement
FORM OF GENERAL RELEASE
[CASEY’S LETTERHEAD]
[Date]
Steve Bramlage
Re:
Separation and General Release

Dear Mr. Bramlage:
THIS GENERAL RELEASE AGREEMENT (“Release Agreement”) confirms our understanding
and agreement with respect to the terms and conditions associated with the
separation of your employment from CASEY’S GENERAL STORES, INC. (“Casey’s” or
the “Company”). Your employment with Casey’s ended on [•]. Your salary or wages,
less applicable withholdings and deductions, has been or will be paid in full
through that date, pursuant to Section 7.4 of the Employment Agreement entered
into by you and the Company on May 12, 2020, effective June 1, 2020 (the
“Employment Agreement”).
1.    In consideration of the “General Release” you provide in Paragraph 2 below
(as defined therein) and the other promises and representations you make in this
Release Agreement, and subject to your compliance with Section 8 of the
Employment Agreement, Casey’s agrees to provide you with the treatment of the
Sign-On Award (as defined in the Employment Agreement) as set forth under
Section 3.3(a) of the Employment Agreement and the Severance Pay and Benefits
Continuation Payments (each as defined in the Employment Agreement) under
Section 7.4 of the Employment Agreement (collectively, the “Release Pay”).
(a)    You acknowledge and represent that, except with regard to the Release
Pay, all compensation and benefits due to you by Casey’s, whether by contract or
by law, have been paid in full, and you have been provided all rights and
benefits to which you are entitled without interference by Casey’s, including
but not limited to vacation, sick time, paid or unpaid time off, Family and
Medical Leave (“FMLA”), accommodation for any disability, and any contractual
rights or privileges, and that you have no outstanding claims for any
compensation or benefits.
(b)    You further acknowledge and represent that the consideration provided by
Casey’s in this Release Agreement is adequate and satisfactory in exchange for
the General Release provided by you in Paragraph 2 below (including
subparagraphs a, b, and c) and for the other commitments you make to Casey’s in
this Release Agreement.
(c)    In the event this Release Agreement does not take effect (as provided in
Paragraph 8), Casey’s shall have no obligation to provide you with the Release
Pay described above.


 
1
 




--------------------------------------------------------------------------------




2.    General Release: In exchange for the Release Pay set forth in Paragraph 1
above, and other consideration provided to you in this Release Agreement, you
hereby agree unconditionally to release, acquit, and forever discharge Casey’s,
and all of its parents, subsidiaries, affiliates, predecessors, successors, and
assigns, and all of their current and former owners, shareholders, general or
limited partners, joint venturers, directors, officers, employees, agents,
representatives, and attorneys, and any persons acting by, through, under, or in
concert with any of them, and all successors and assigns thereof (collectively,
“Released Parties”) from any and all claims, charges, complaints, demands,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, entitlements, costs, losses, debts, and
expenses (including attorneys’ fees and legal expenses), of any nature
whatsoever, whether or not you know about them at the time this Release
Agreement becomes effective and enforceable, and even if you would not have
entered into this Release Agreement had you known about them, which you now have
or may later claim to have against the Released Parties, individually or
collectively, because of any matter, act, omission, transaction, occurrence, or
event that has or is alleged to have occurred up to the date you sign this
Release Agreement and is related in any way to Casey’s, its operations, your
employment with Casey’s, or your separation from said employment, other than as
set forth in Section 2(c) below (collectively, “Claims”). You hereby waive any
right to receive any benefits or remedial relief as a consequence of any Claims
filed with or by the Equal Employment Opportunity Commission (the “EEOC”), any
other state or federal agency or any other person or entity (governmental or
otherwise), including any class or collective action lawsuit or complaint filed
by any individual or entity against any of the Released Parties (such waiver
together with the release in preceding sentence, the “General Release”). This
General Release does not release or waive any rights or claims that may arise
after the date this Release Agreement is executed.
(a)    Without limiting the General Release above, you also knowingly and
voluntarily waive and release any and all Claims under the Age Discrimination in
Employment Act, codified at Chapter 14 of Title 29 of the United States Code, 29
U.S.C. § 621-634 (the “ADEA”). However, you are not releasing any age
discrimination claims that may arise under the ADEA after the date this Release
Agreement becomes effective (as provided in Paragraph 8).
(b)    Also without limiting the General Release above, you knowingly and
voluntarily waive and release any and all Claims under:
(1)
Title VII of the Civil Rights Act of 1964, as amended, and 42 U.S.C. § 1981 and
42 U.S.C. § 1983;

(2)
The Equal Pay Act and the Fair Labor Standards Act, as amended;

(3)
The Americans with Disabilities Act;

(4)
The FMLA;

(5)
The Employee Retirement Income Security Act of 1974 and The Consolidated Omnibus
Budget Reconciliation Act;

(6)
The Occupational Safety and Health Act of 1970;



 
2
 




--------------------------------------------------------------------------------




(7)
The Rehabilitation in Employment Act;

(8)
The Older Workers Benefits Protection Act;

(9)
Any and all claims based on “public policy”;

(10)
Any and all claims under any federal, state or local laws pertaining to
employment, employment compensation, or employment benefits; personal injury;
injury to reputation; injury to property; intentional torts; negligence;
wrongful termination; constructive discharge; retaliation; discrimination;
harassment; breach of express or implied contract; promissory estoppel,
misrepresentation, and any and all claims for recovery of lost wages or back
pay, stock options, fringe benefits, pension benefits, liquidated damages, front
pay, compensatory and/or punitive damages, attorneys’ fees, injunctive or
equitable relief, or any other form of relief; and

(11)
Any and all other claims of any kind based on any federal, state, or local
constitution, statute, law, rule, regulation, judicial doctrine, contract, or
common law, or other theory arising out of any matter, act, omission,
transaction, occurrence, or event that has occurred or is alleged to have
occurred up to the effective date of this Release Agreement, whether or not
involving alleged continuing violations.

(c)    You also agree to secure the dismissal, with prejudice, of any
proceeding, grievance, action, charge or complaint, if any, that you or anyone
else on your behalf has filed or commenced against Casey’s or any of the other
Released Parties with respect to any matter involving your employment with
Casey’s, your separation from employment with Casey’s or any other matter that
is the subject of the General Release. Notwithstanding the foregoing, nothing in
this Release Agreement is intended to limit or interfere in any way with the
ability of either you or Casey’s to consult legal counsel, to provide testimony
pursuant to a subpoena or notice of deposition or as otherwise required by law.
Nothing in this Release Agreement is intended to cause you to waive or release
any claim which cannot be validly waived or released by private agreement.
Specifically, nothing in this Release Agreement prohibits you from filing a
charge or complaint with, reporting possible violations of any law or
regulation, making disclosures to, and/or participating in any investigation or
proceeding conducted by any federal, state, or local agency, including the
National Labor Relations Board (the “NLRB”), the EEOC, the Securities and
Exchange Commission (the “SEC”), the Department of Fair Employment and Housing
(the “DFEH”) and/or any governmental authority charged with the enforcement of
any employment laws. However, you understand that by signing this Release
Agreement you are waiving the right to recover any damages or to receive other
relief in any claim or suit brought by or through the EEOC, the DFEH or any
other state or local federal agency on your behalf to the fullest extent
permitted by law. Notwithstanding the foregoing, this Release Agreement is not
intended to, and shall not be interpreted in any manner that limits or restricts
you from, exercising any legally protected whistleblower rights (including
pursuant to Rule 21F under the Securities Exchange Act of 1934) or receiving an
award for information provided to any government agency under any legally
protected whistleblower rights. This General Release


 
3
 




--------------------------------------------------------------------------------




is not intended to, and shall not, serve as a release of your rights to (i) the
Accrued Obligations (as defined in the Employment Agreement) or (ii) advancement
and indemnification in respect of your service as an officer of the Company or
any of its subsidiaries, which shall continue without regard to the termination
of the Employment Agreement or your employment with the Company.
3.    You acknowledge that all, if any, known workplace injuries or occupational
diseases were timely reported to Casey’s and that currently you have no known
workplace injuries or occupational diseases that have not been reported. You
further acknowledge that you have no pending workers’ compensation claims and
that this Release Agreement is not related in any way to any claim for workers’
compensation benefits, and that you have no basis for such a claim.
4.    You covenant and agree that you will not disclose the existence or terms
of this Release Agreement to any person except (a) licensed attorney(s) for the
purpose of obtaining legal advice; (b) licensed or certified accountant(s) for
the purpose of preparing tax returns or other financial services; (c) in formal
proceedings to enforce the terms of this Release Agreement; or (d) as required
by law or court order, provided that, if permitted by applicable law, you give
Casey’s enough advance notice prior to any disclosure pursuant to subsection (d)
to intervene or take action as appropriate.
5.    You acknowledge that you and the Company continue to be bound by the terms
of the Employment Agreement, including Section 8 thereof, and that you will not
compete with Casey’s, solicit Casey’s employees and customers or use or disclose
Confidential Information (as defined in the Employment Agreement) except as may
be permitted under the Employment Agreement (such obligations, “Restrictive
Covenants”). You acknowledge that this Release Agreement supersedes any and all
previous agreements between you and Casey’s (except for the Restrictive
Covenants), and that Casey’s has made no promise to you other than what is
written in this Release Agreement or the Employment Agreement or what is set
forth in the Benefit Plans and Agreements (as defined in the Employment
Agreement), with respect to the subject matter referred to in this Release
Agreement. You further acknowledge that all rights and obligations under this
Release Agreement shall be binding upon and be granted only to you, your heirs,
legatees and legal representatives and to Casey’s and each of the other Released
Parties and their respective successors, assigns, heirs, legatees and legal
representatives. You also agree not to assign or transfer any rights or
obligations under this Release Agreement. If a court of competent jurisdiction
finds that any portion of this Release Agreement is illegal or invalid, that
portion will be modified or excluded from the Release Agreement only to the
extent required by law, but the validity of the remaining portion will not be
affected.
6.    By entering into this Release Agreement neither Casey’s nor you claim or
admit to any liability or wrongdoing and each denies that it has any liability
to the other or has acted wrongly toward the other.
7.    You and Casey’s agree that the laws of the State of Iowa shall govern the
interpretation and performance of this Agreement, and that any lawsuit regarding
this Release Agreement may be brought only in a court of competent jurisdiction
within the State of Iowa.


 
4
 




--------------------------------------------------------------------------------




8.    Regarding the ADEA, you acknowledge, understand, agree, and/or declare the
following:
(a)    Casey’s provided you with a copy of this Release Agreement before you
signed it, and you have carefully read and fully understand Release the
Agreement, and knowingly and voluntarily have decided to enter into this Release
Agreement, after having had a reasonable time to consider it.
(b)    Casey’s hereby advises you to consult with and have this Release
Agreement reviewed by an attorney before you sign it.
(c)    In exchange for waiving any rights or claims, including rights or claims
under the ADEA, you have received valid and sufficient consideration pursuant to
this Agreement, and such consideration is in addition to anything of value to
which you already were entitled.
(d)    You have been given a period of at least twenty-one (21) calendar days
within which to consider this Release Agreement. Changes to the Release
Agreement, whether material or immaterial, have not restarted the running of
this twenty-one (21) day period.
(e)    You may revoke this Release Agreement for a period of seven (7) calendar
days following the date you signed the Agreement (the “Revocation Period”). The
Release Agreement will not become effective or enforceable until the Revocation
Period has expired. If you choose to revoke the Release Agreement, you must
notify Casey’s in writing, and personally deliver the notice or deposit it in
the United States Mail, postage prepaid, certified, or registered mail, return
receipt requested, addressed to: Casey’s General Stores, Inc., One Convenience
Boulevard, Ankeny, Iowa 50021, Attn: Corporate Secretary.
(f)    If you do not execute this Release Agreement within fifty-three (53)
calendar days following the date of your termination of employment from the
Company, or if you revoke this Release Agreement before the expiration of seven
(7) days after executing it, or, in each case, such longer period as may be
required by applicable law, the Release Agreement will not become effective or
enforceable, and you will not be entitled to receive any payments or benefits
provided under this Release Agreement.
Accepting the terms of this Release Agreement, and intending to be bound by its
terms, you and Casey’s have signed this Release Agreement as of the dates shown
below.
STEVEN BRAMLAGE 

 
By: __________________________ 
Date: _________________________
CASEY’S GENERAL STORES, INC. 

 
By: ____________________________
Name: __________________________
Title: ___________________________
Date: ___________________________







 
5
 




--------------------------------------------------------------------------------





Exhibit B to Employment Agreement
CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (“Agreement”) is hereby entered into by and
between CASEY’S GENERAL STORES, INC. (the “Company”) and STEVE BRAMLAGE (the
“Employee”) (each, a “Party”), effective as of June 1, 2020.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company; and
WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation arrangements upon a Change of Control which provide
the Employee with individual financial security and which are competitive with
those of other corporations and, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.    Certain Definitions. (a) An “Anticipatory Qualifying Termination” means a
termination of the Employee’s employment (i) by the Company other than for
Cause, Disability or death or (ii) by the Employee for Good Reason, in each
case, following a Potential Change of Control but prior to the date on which a
Change of Control occurs so long as it is reasonably demonstrated that such
termination (x) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (y) otherwise arose in
connection with or anticipation of a Change of Control and, in either case, such
Change of Control actually occurs (such terms, as defined below).
(b)    “Change of Control” shall have the meaning set forth in the Company’s
2018 Stock Incentive Plan, as amended from time to time.
(c)    The “Change of Control Period” is the period commencing on the date
hereof and ending on the earlier to occur of (i) June 30, 2023 or (ii) the first
day of the month next following the Employee’s normal retirement date (“Normal
Retirement Date”) under the terms of the Casey’s General Stores 401(k) Plan or
any successor retirement plan (the “Retirement Plan”); provided, however, that
commencing on June 30, 2022, and on each June 30th thereafter (such date and
each annual anniversary thereof is hereinafter referred to as the “Renewal
Date”), the Change of Control Period shall be automatically extended so as to
terminate on the earlier of (x) two years from such Renewal Date or (y) the
first day of the month coinciding with or next following the Employee’s Normal
Retirement Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice that the Change of Control Period shall not be so extended;
provided, further, that in the event of a Potential Change of Control, the
Company may not provide such notice until at


 
1
 




--------------------------------------------------------------------------------




least one month following the public announcement of the abandonment of the
transaction or series of transactions that resulted in a Potential Change of
Control.
(d)    The “Effective Date” shall be the first date during the Change of Control
Period on which a Change of Control occurs. Anything in this Agreement to the
contrary notwithstanding, in the event the Employee experiences an Anticipatory
Qualifying Termination, for all purposes of this Agreement the “Effective Date”
shall mean the first date during the Change of Control Period on which a
Potential Change of Control occurs.
(e)    The “Employment Period” shall be the period commencing on the first date
during the Change of Control Period on which a Change of Control occurs and
ending on the earlier to occur of (i) the second anniversary of such date or
(ii) the first day of the month coinciding with or next following the Employee’s
Normal Retirement Date.
(f)    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”), as amended, and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.
(g)    A “Potential Change of Control” shall be deemed to have occurred if
either of the following events shall have occurred: (i) the Company enters into
an agreement, the consummation of which would result in the occurrence of a
Change of Control; or (ii) the Company or any Person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change of Control.
2.    Termination. (a) Death or Disability. The Employee’s employment with the
Company shall terminate automatically upon the Employee’s death. In the event of
the Employee’s Disability (as defined below), the Company may give to the
Employee written notice of its intention to terminate the Employee’s employment.
In such event, the Employee’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Employee (the
“Disability Termination Date”); provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For purposes of this Agreement, “Disability” means
(i) permanent and total disability as determined under the Company’s long-term
disability plan applicable to the Employee or (ii) if there is no such plan
applicable to the Employee, a disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers; provided, however, that if any amounts payable
under this Agreement constitute deferred compensation (within the meaning of
Code Section 409A, Internal Revenue Code (the “Code”), including current and
future guidance and regulations interpreting such provisions (collectively,
“Code Section 409A”)), and payment of such amount is intended to be triggered
pursuant to Code Section 409A(a)(ii) by the Employee’s disability, such term
shall mean that the Employee is considered “disabled” within the meaning of Code
Section 409A.
(b)    Cause. The Company may terminate the Employee’s employment for “Cause.”
For purposes of this Agreement, “Cause” means (i) an act or acts of personal
dishonesty taken by the Employee and intended to result in substantial personal
enrichment of the Employee at the expense of the Company; (ii) willful and
deliberate failure to perform the Employee’s material


 
2
 




--------------------------------------------------------------------------------




duties to the Company and which is not remedied within 10 days after receipt of
written notice from the Company; or (iii) the conviction of the Employee of a
felony.
(c)    Good Reason. The Employee’s employment may be terminated by the Employee
for Good Reason. For purposes of this Agreement, “Good Reason” means
(i)    the assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect immediately
prior to the Effective Date, or any other action by the Company which results in
a diminution in such position, authority, duties or responsibilities;
(ii)    a reduction in the Employee’s annual base salary, annual bonus target
opportunity or target long-term incentive opportunity (each, in effect
immediately prior to the Effective Date);
(iii)    the Company’s requiring the Employee to relocate the Employee’s primary
workplace more than 35 miles from such location immediately prior to the
Effective Date;
(iv)    the Company’s or any of its subsidiary’s material breach of this
Agreement or any other agreement entered into between the Employee and the
Company or its subsidiaries;
(v)    the Company’s failure to pay any compensation due and owing to the
Employee; or
(vi)    any failure by the Company to comply with and satisfy Section 9(c) of
this Agreement.
Notwithstanding the foregoing, the occurrence of any of the events described in
the immediately preceding clauses (i) through (vi) above shall not constitute
Good Reason unless, (x) in accordance with Section 2(d) hereof, the Employee
provides the Company with written notice within 60 calendar days after the
initial occurrence of any such event that the Employee believes constitutes Good
Reason; (y) the Company thereafter fails to cure such event within 30 calendar
days after receipt of such notice; and (z) the Employee’s date of termination as
a result of such event occurs within 30 calendar days after the expiration of
the cure period. For purposes of this Section 2(c), during the Employment
Period, any good faith determination of “Good Reason” made by the Employee shall
be conclusive.
(d)    Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by Notice of Termination to the
other Party hereto given in accordance with Section 10(c) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon; (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated; and (iii) in the case of a termination by the Company
for Cause, if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the Date


 
3
 




--------------------------------------------------------------------------------




of Termination (which date shall be not more than 15 days after the giving of
such notice). The failure by the Employee to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his or her rights
hereunder.
(e)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination or any later date specified therein, as the case may
be; provided, however, that (i) if the Employee’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Employee of such termination and
(ii) if the Employee’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Employee
or the Disability Termination Date, as the case may be.
3.    Obligations of the Company upon Termination.
(a)    Death. If, during the Employment Period, the Employee’s employment is
terminated by reason of the Employee’s death, this Agreement shall terminate
without further obligations to the Employee’s legal representatives under this
Agreement, other than (i) all rights to advancement and indemnification in
respect of the Employee’s service as a director or officer of the Company or any
of its subsidiaries, which shall continue without regard to termination of this
Agreement or the Employee’s employment with the Company, and (ii) in respect of
(A) the Employee’s full base salary through the Date of Termination at the rate
in effect on the Date of Termination or, if higher, at the rate in effect
immediately prior to the Effective Date through the Date of Termination (the
“Highest Base Salary”); (B) the product of the annual bonus earned by the
Employee for the last full fiscal year and a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365; (C) any compensation previously deferred by
the Employee (together with any accrued interest thereon) and not yet paid by
the Company and any accrued vacation pay not yet paid by the Company; (D) all
reasonable expenses incurred by the Employee through the Date of Termination,
which are reimbursable in accordance with the Company’s policies as in effect
from time to time; provided that, following the Effective Date, such
reimbursement policies must be at least as favorable to the Employee as in
effect immediately prior to the Effective Date; and (E) other vested benefits to
which the Employee is entitled in accordance with the terms of the applicable
plans and agreements of the Company and its subsidiaries (excluding any such
plans and agreements of the Company and its subsidiaries providing for severance
payments and/or benefits) (such amounts specified in clause (ii) are hereinafter
referred to as “Accrued Obligations”). All such Accrued Obligations shall be
paid to the Employee’s estate or beneficiary, as applicable, in a lump-sum in
cash within 30 days of the Date of Termination or within such other period
required pursuant to the applicable plan or agreement. Anything in this
Agreement to the contrary notwithstanding, the Employee’s family shall be
entitled to receive benefits at least equal to the most favorable benefits
provided by the Company and any of its subsidiaries to surviving families of
employees of the Company and such subsidiaries under such plans, programs,
practices and policies relating to family death benefits, if any, in accordance
with the most favorable plans, programs, practices and policies of the Company
and its subsidiaries in effect immediately preceding the Effective Date or, if
more favorable to the


 
4
 




--------------------------------------------------------------------------------




Employee and/or the Employee’s family, as in effect on the date of the
Employee’s death with respect to other key employees of the Company and its
subsidiaries and their families.
(b)    Disability. If, during the Employment Period, the Employee’s employment
is terminated by reason of the Employee’s Disability, this Agreement shall
terminate without further obligations to the Employee, other than (i) in respect
of the Accrued Obligations, which shall be paid to the Employee in a lump-sum in
cash within 30 days of the Date of Termination or within such other period
required pursuant to the applicable plan or agreement, and (ii) all rights to
advancement and indemnification in respect of the Employee’s service as a
director or officer of the Company or any of its subsidiaries, which shall
continue without regard to termination of this Agreement or the Employee’s
employment with the Company. Anything in this Agreement to the contrary
notwithstanding, the Employee shall be entitled after the Disability Termination
Date to receive disability and other benefits at least equal to the most
favorable of those provided by the Company and its subsidiaries to disabled
employees and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, in accordance with the
most favorable plans, programs, practices and policies of the Company and its
subsidiaries in effect immediately preceding the Effective Date or, if more
favorable to the Employee and/or the Employee’s family, as in effect at any time
thereafter with respect to other key employees of the Company and its
subsidiaries and their families.
(c)    Cause; Other than for Good Reason. If, during the Employment Period, the
Employee’s employment shall be terminated by the Company for Cause or by the
Employee (other than for Good Reason), this Agreement shall terminate without
further obligations to the Employee other than (i) in respect of the Accrued
Obligations (excluding the prorated annual bonus), which shall be paid to the
Employee in a lump-sum in cash within 30 days of the Date of Termination or
within such other period required pursuant to the applicable plan or agreement,
and (ii) all rights to advancement and indemnification in respect of the
Employee’s service as a director or officer of the Company or any of its
subsidiaries, which shall continue without regard to termination of this
Agreement or the Employee’s employment with the Company.
(d)    Good Reason; Other Than for Cause or Disability. If, during the
Employment Period, the Company shall terminate the Employee’s employment other
than for Cause, Disability, or death or if the Employee shall terminate his or
her employment for Good Reason:
(i)    The Company shall pay to the Employee in a lump-sum in cash within 30
days after the Date of Termination (or, in the case of the Accrued Obligations,
within such other period specified by any applicable plan or agreement) the
aggregate of the following amounts:
A.    Accrued Obligations (other than the prorated annual bonus);
B.    the product of (x) the annual bonus earned by the Employee for the last
full fiscal year (if any) ending during the Employment Period or, if higher, the
annual bonus earned by the Employee for the last full fiscal year prior to the
Effective Date (as applicable, the “Recent Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365;


 
5
 




--------------------------------------------------------------------------------




C.    the product of (x) two and (y) the sum of (i) the Highest Base Salary and
(ii) the Recent Bonus; and
D.    an amount equal to 24 months of the monthly COBRA premiums that the
Employee would be required to pay to continue his or her group health coverage
as in effect on the Date of Termination for himself or herself and his or her
eligible covered dependents, which payment will be made less applicable
withholdings and regardless of whether the Employee elects COBRA continuation
coverage.
(ii)    The Employee shall be entitled to all rights to advancement and
indemnification in respect of the Employee’s service as a director or officer of
the Company or any of its subsidiaries, which shall continue without regard to
termination of this Agreement or the Employee’s employment with the Company.
(e)    Anticipatory Qualifying Termination. In the event that the Employee
experiences an Anticipatory Qualifying Termination during the Change of Control
Period, then the Employee shall be entitled to receive (i) any unpaid Accrued
Obligations (other than the prorated annual bonus), (ii) a lump-sum cash payment
within 30 days after the Change of Control in an aggregate amount equal to the
excess, if any, of (x) the aggregate amount of the severance payments provided
for in Sections 3(d)(i)(B) through (D) hereof over (y) the aggregate amount of
severance payments the Employee received or is entitled to receive from the
Company under any applicable plan of the Company or any of its subsidiaries, or
any applicable agreement between the Employee and the Company or any of its
subsidiaries other than this Agreement, as a result of the Employee’s
Anticipatory Qualifying Termination, and (iii) all rights to advancement and
indemnification in respect of the Employee’s service as a director or officer of
the Company or any of its subsidiaries, which shall continue without regard to
termination of this Agreement or the Employee’s employment with the Company.
4.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify (other
than any other plan providing for severance payments or benefits), nor shall
anything herein limit or otherwise affect such rights as the Employee may have
under any stock option, restricted stock unit, performance-based restricted
stock unit or other agreements with the Company or any of its subsidiaries. For
the avoidance of doubt, the Employee’s equity awards that are outstanding on the
Date of Termination, if any, shall be treated in accordance with the 2009 Stock
Incentive Plan and the 2018 Stock Incentive Plan (each, as amended from time to
time), the applicable award agreements and any other agreement entered into
between the Employee and the Company or its subsidiaries governing the terms of
such equity awards.
5.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement. In the event that the
Employee prevails in a legal action, suit or proceeding against the Company
pursuant to Section 6 hereof, the Company agrees


 
6
 




--------------------------------------------------------------------------------




to pay, to the full extent permitted by law, until the Employee’s death and, to
his or her successors in interest, for a period of 10 years thereafter, all
legal fees and expenses which the Employee may reasonably incur as a result of
such contest by the Company, the Employee or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Employee about the amount of any payment pursuant to Section 3(d) or 3(e) of
this Agreement), plus in each case interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.
6.    Governing Law; Jurisdiction. This Agreement and any disputes arising
hereunder or related hereto shall be governed by, and for all purposes construed
in accordance with, the laws of the State of Iowa, without regard to the
principles or rules of conflict of laws thereof. Unless the Parties agree
otherwise, any legal action, suit or proceeding against either Party arising out
of or in connection with this Agreement or disputes relating hereto shall be
brought exclusively in the United States District Court for the Southern
District of Iowa or, if such court does not have subject matter jurisdiction,
the state courts of Iowa located in Des Moines, Iowa. The Parties hereby consent
and agree to submit to the jurisdiction of the State of Iowa for purposes of
enforcing this Agreement.
7.    Limitation on Certain Payments. (a) Notwithstanding anything in this
Agreement to the contrary, in the event it is determined by reasonable
computation by a nationally recognized certified public accounting firm that is
designated by the Company prior to the Change of Control (which accounting firm
shall in no event be the accounting firm for the entity seeking to effectuate
such Change of Control) (the “Accountant”), which determination shall be
reflected in a document delivered to the Employee setting forth in reasonable
detail the basis of the Accountant’s calculations (including any assumptions
that the Accountant made in performing the calculations), that part or all of
the consideration, compensation or benefits to be paid to the Employee under
this Agreement or otherwise constitute “parachute payments” under
Section 280G(b)(2) of the Code, then, if the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to the Employee under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds the maximum amount that would not
give rise to any liability under Section 4999 of the Code, the amounts
constituting “parachute payments” which would otherwise be payable to the
Employee or for the Employee’s benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction the Employee would be entitled
to receive and retain, on a net after-tax basis (including, without limitation,
any excise taxes payable under Section 4999 of the Code in respect of the
Parachute Amount), an amount that is greater than the amount, on a net after-tax
basis, that the Employee would be entitled to retain upon receipt of the Reduced
Amount. For the avoidance of doubt, this provision, shall reduce the Parachute
Amount otherwise payable to the Employee, only if doing so would place the
Employee in a better net after-tax economic position as compared with not doing
so (taking into account any excise taxes payable in respect of such Parachute
Amount). In connection with making determinations under this Section 7(a), the
Accountant shall take into account any positions to mitigate any excise taxes
payable under Section 4999 of the Code, such as the value of any reasonable
compensation for services to be rendered by the Employee before or after the
Change of Control, including any amounts payable to the Employee following the
Employee’s termination of employment hereunder with respect to any
non-competition provisions


 
7
 




--------------------------------------------------------------------------------




that may apply to the Employee, and the Company shall cooperate in the valuation
of any such services, including any non-competition provisions.
(b)    If the determination made pursuant to Section 7(a) results in a reduction
of the payments that would otherwise be paid to the Employee except for the
application of Section 7(a), the Company shall promptly give the Employee notice
of such determination. Such reduction in payments shall be first applied to
reduce any cash payments that the Employee would otherwise be entitled to
receive (whether pursuant to this Agreement or otherwise) and shall thereafter
be applied to reduce other payments and benefits, in each case, in reverse order
beginning with the payments or benefits that are to be paid the furthest in time
from the date of such determination, unless, to the extent permitted by Code
Section 409A, the Employee elects to have the reduction in payments applied in a
different order; provided that, in no event may such payments be reduced in a
manner that would result in subjecting the Employee to additional taxation under
Code Section 409A. Within five business days following such determination, the
Company shall pay or distribute to the Employee, or for the Employee’s benefit,
such amounts as are then due to the Employee under this Agreement and shall
promptly pay or distribute to the Employee, or for the Employee’s benefit, in
the future such amounts as become due to the Employee under this Agreement.
(c)    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the
Employee’s benefit pursuant to this Agreement or otherwise that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by the Company to or for the
Employee’s benefit pursuant to this Agreement could have been so paid or
distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accountant
(based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or the Employee, with respect to which the Accountant
believes the Internal Revenue Service should prevail) determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the Employee’s benefit shall be repaid by the Employee to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which the Employee is subject to tax under Sections 1 and
4999 of the Code or generate a refund of such taxes. In the event that the
Accountant, based on controlling precedent or substantial authority, determines
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for the Employee’s benefit together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code.
8.    Confidential Information. (a) The Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries, and their
respective businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by the Employee or his or
her representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company


 
8
 




--------------------------------------------------------------------------------




and those designated by it. In no event shall an asserted violation of the
provisions of this Section 8 constitute a basis for deferring or withholding any
amounts otherwise payable to the Employee under this Agreement.
(b)    This Agreement is not intended to limit or restrict, and shall not be
interpreted in any manner that limits or restricts, the Employee from exercising
any legally protected whistleblower rights (including pursuant to Section 21F of
the Exchange Act (“Section 21F”)) or receiving an award for information provided
to any government agency under any legally protected whistleblower rights.
Notwithstanding anything in this Agreement to the contrary, nothing in or about
this Agreement prohibits the Employee from: (i) filing and, as provided for
under Section 21F, maintaining the confidentiality of a claim with the
Securities and Exchange Commission (the “SEC”); (ii) providing confidential
information to the SEC, or providing the SEC with information that would
otherwise violate this Section 8, to the extent permitted by Section 21F;
(iii) cooperating, participating or assisting in an SEC investigation or
proceeding without notifying the Company; or (iv) receiving a monetary award as
set forth in Section 21F.
9.    Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.    Miscellaneous. (a) The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
(b)    This Agreement is intended to satisfy, or be exempt from, the
requirements of Code Section 409A and should be interpreted accordingly. For
purposes of Code Section 409A, any installment payments provided under this
Agreement shall each be treated as a separate payment. Notwithstanding anything
to the contrary in this Agreement, if any amount payable pursuant to this
Agreement constitutes a deferral of compensation subject to Code Section 409A,
and if such amount is payable as a result of the Employee’s “separation from
service” at such time as the Employee is a “specified employee” (within the
meaning of those terms as defined in Code Section 409A), then no payment shall
be made, except as permitted under Code Section 409A, prior to the first
business day after the date that is six months after the Employee’s separation
from service. Except for any tax amounts withheld by the Company from the
payments or other consideration hereunder and


 
9
 




--------------------------------------------------------------------------------




any employment taxes required to be paid by the Company, the Employee shall be
responsible for payment of any and all taxes owed in connection with the
consideration provided for in this Agreement. To the extent required to avoid
any accelerated taxation or penalties under Code Section 409A, amounts
reimbursable to the Employee under this Agreement shall be paid on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursements (and in-kind benefits
provided) during any one year may not affect amounts reimbursable or provided in
any subsequent year and may not be liquidated or exchanged for any other
benefit. The Employee shall be solely responsible for the payment of any taxes
and penalties incurred under Code Section 409A.
(c)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows: If to the
Company, to Casey’s General Stores, Inc., P.O. Box 3001, One SE Convenience
Blvd., Ankeny, Iowa 50021, Attn: General Counsel; and if to the Employee, to his
or her address appearing on the books of the Company, or to his or her
residence, or to such other address as either party shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.
(d)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(e)    The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
(f)    The Employee’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.
(g)    This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof.
(h)    The Employee and the Company acknowledge that the employment of the
Employee by the Company is “at will”, and, prior to the Effective Date, may be
terminated by either the Employee or the Company at any time, with or without
cause, and with or without prior notice. The Employee acknowledges that this
Agreement does not constitute a contract of continued employment for any
specified term, or a contract of any type for any benefits or rights of
employment, until the Effective Date hereof, and that upon a termination of the
Employee’s employment prior to the Effective Date, there shall be no further
rights under this Agreement.


 
10
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written above.
 
COMPANY: 

CASEY’S GENERAL STORES, INC. 

 
By: /s/ Darren M. Rebelez    
   Name: Darren M. Rebelez 
   Title: President and Chief Executive Officer
 
EMPLOYEE: 


By: /s/ Steve Bramlage    
   Name: Steve Bramlage





 
11
 


